         Case 2:19-cv-05663-JHS Document 28 Filed 08/10/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RONALD ROGERS,

                         Petitioner,
                                                             CIVIL ACTION
          v.                                                 NO. 19-5663

 SUPERINTENDENT ROBERT GILMORE,
 et al.,

                          Respondents.


                                          ORDER

       AND NOW, this 10th day of August 2021, upon consideration of Petitioner’s pro se

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. No. 1), Respondents’

Response in Opposition (Doc. No. 8), the Report and Recommendation of United States Magistrate

Judge Carol Sandra Moore Wells (Doc. No. 16), Respondents’ Objections to the Report and

Recommendation (Doc. No. 19), and in accordance with the Opinion of the Court issued this day,

it is ORDERED as follows:

   1. Respondents’ Objection (Doc. No. 19) to the Report and Recommendation on Claim One

       in the Petition is SUSTAINED. The Report and Recommendation (Doc. No. 16) is NOT

       adopted for Claim One.

   2. Respondents’ Objection (Doc. No. 19) to the Report and Recommendation on Claim Two

       in the Petition is SUSTAINED. The Report and Recommendation (Doc. No. 16) is NOT

       adopted for Petitioner’s procedural exhaustion on Claim Two. The Report and

       Recommendation (Doc. No. 16) is APPROVED AND ADOPTED on the merits of Claim

       Two.




                                              1
      Case 2:19-cv-05663-JHS Document 28 Filed 08/10/21 Page 2 of 2




3. Petitioner’s pro se Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc.

   No. 1) is DENIED.

4. A Certificate of Appealability SHALL issue because reasonable jurists could find “the

   district court’s assessment of the constitutional claims debatable or wrong” on Claims One

   and Two. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also 28 U.S.C. § 2253(c)(2).

5. The Clerk of Court shall close this case for statistical purposes.




                                                  BY THE COURT:



                                                  / s / J oel H. S l om s ky
                                                  JOEL H. SLOMSKY, J.




                                             2
